Citation Nr: 0824349	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  94-05 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sinus 
problems.

3.  Entitlement to service connection for a psychiatric 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sinus problems, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for pain and swelling 
of the joints, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for a disability 
manifested by difficulty swallowing, to include as due to an 
undiagnosed illness.

11.  Entitlement to service connection for hemorrhoids, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for multiple chemical 
sensitivities, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for a left hip 
disability.

14.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1976, and from December 1990 to May 1991 (including 
from December 1990 to April 1991 in Southwest Asia in support 
of Operation Desert Shield/Storm), with additional periods of 
active duty training in the National Guard.

This appeal comes before the Board from rating decisions of 
multiple Regional Offices (ROs) of the Department of Veterans 
Affairs (VA) that denied the claims enumerated above.  The 
Board remanded the claims for additional development in April 
2000 and December 2003.

The issues of entitlement to service connection for a 
psychiatric disorder, gastrointestinal disability, 
respiratory disorder, pain and swelling of the joints, 
headaches, a skin disorder, a disability manifested by 
difficulty swallowing, hemorrhoids, and multiple chemical 
sensitivities, each to include as due to an undiagnosed 
illness, and entitlement to service connection for a left hip 
disability, are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claims for service connection for a psychiatric 
disorder and sinus problems were previously denied in a 
February 1982 rating decision.  The veteran did not timely 
appeal that decision.  

2.  Evidence received since the February 1982 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claims.

3  The veteran is a Persian Gulf War veteran.

4  The veteran served in the Southwest Asia theater of 
operations from December 1990 to April 1991.

5.  The veteran's sinus problems (allergic or vasomotor 
rhinitis) first manifested during his active service.

6.  The veteran's right wrist pain was attributable to a 
diagnosis of median ulnar neuropathy that has since resolved 
without residual disability.


CONCLUSIONS OF LAW

1.  The February 1982 rating decision that denied the claims 
for service connection for a psychiatric disorder and sinus 
problems is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claims for service connection for a psychiatric disorder and 
sinus problems.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2000).

3.  Sinus problems (allergic or vasomotor rhinitis) were 
incurred in the veteran's active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

4.  A right wrist disability is not due to an undiagnosed 
illness and was not otherwise incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117  (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a psychiatric disorder and sinus 
problems was previously denied in a February 1982 rating 
decision.  Although the RO denied the veteran's claims for 
service connection for those disabilities on the merits, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

In a February 1982 rating decision, the RO denied the 
veteran's claims for service connection for a psychiatric 
disorder and sinus problems.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the February 1982 decision became final because the 
veteran did not file a timely appeal.

The claims for entitlement to service connection for a 
psychiatric disorder and sinus problems may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The veteran filed the application to 
reopen his claim for service connection for a psychiatric 
disorder in January 1993 and the application to reopen the 
claim for service connection for sinus problems in September 
1993.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that bears directly 
and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The definition of new and 
material evidence has been changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by VA on or after August 29, 2001.  Thus, the 
change does not apply to the instant case because the claim 
to reopen was received before that date.  66 Fed. Reg. 45,620 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence of a 
current diagnosis of a psychiatric disorder or sinus 
problems, and the claims were denied.  

The Board finds that the evidence received since the last 
final decision bears directly and substantially upon the 
specific matters under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  

Newly received evidence includes treatment records dated from 
October 1989 to May 2007 which show that the veteran was 
diagnosed with and treated for depressive disorder, anxiety, 
sinusitis, and vasomotor rhinitis.  That evidence is both new 
and material, as it demonstrates current diagnoses of 
psychiatric disorders and sinus problems.  At the time of the 
February 1982 denial, VA examination had revealed no current 
evidence of a psychiatric disorder for which service 
connection could be granted, or evidence of sinus problems.  
This evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a).  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claims for service connection for a psychiatric 
disorder and sinus problems are reopened.  The reopened claim 
for service connection for a psychiatric disorder is 
addressed in the remand below, while the claim for service 
connection for a sinus disorder is addressed in the decision 
below.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Because the veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Further, lay persons are competent to report objective signs 
of illness.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  
To determine whether the undiagnosed illness is manifested to 
a degree of 10 percent or more the condition must be rated by 
analogy to a disease or injury in which the functions 
affected, anatomical location or symptomatology are similar.  
38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. 
App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in 38 C.F.R. 
§ 3.317(a)(2)(ii) for a medically unexplained chronic 
multisymptom illness.

A "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).


A.  Sinus Problems

The veteran contends that his current sinus problems first 
manifested during his period of active service from October 
1974 to December 1976.  He describes having experienced 
severe blockages of the sinuses which did not drain, 
resulting in tremendous pressure headaches.  He states that 
he underwent surgery on his sinuses during service to 
alleviate his symptoms.  Since that time, he has continued to 
experience sinus problems, for which he regularly takes 
medication.  He asserts that his sinus problems were 
aggravated by his service in the Persian Gulf.

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records from his 
first period of service were destroyed as a result of damage 
to the microfiche on which they were stored.  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
The RO advised the veteran of the loss of his service medical 
records, and in a September 1998 letter the veteran 
acknowledged the loss of his records.  A supplemental request 
revealed that the veteran was hospitalized in January 1975 
for treatment of his sinuses.  The records associated with 
that hospitalization, however, have been determined to be 
unavailable.  Accordingly, it is unclear whether the veteran 
underwent sinus surgery at that time.  

Post-service treatment records show that the veteran 
frequently complained of sinus trouble following his December 
1976 separation from active service.  Additionally, service 
medical records associated with his period of active service 
in the Persian Gulf show that he reported experiencing 
difficulty with his sinuses, as well as a specific diagnosis 
of rhinorrhea secondary to unknown toxic exposure.

On VA examination in August 2007, the veteran reported a 
history of sinus trouble, which was worsened as a result of 
exposure to oil smoke during Desert Storm.  He reported that 
he had undergone nasal surgery while stationed at Fort 
Gordon, in 1975.  He stated that the surgery had alleviated 
his symptoms for a while, but that he had continued to 
experience sinus problems over the years.  Physical 
examination revealed no evidence of allergic or vasomotor 
rhinitis, or polyps.  There was additionally no evidence of 
bacterial rhinitis, permanent hypertrophy of the turbinates, 
granulomatous disease, or rhinosclera.  There was no 
obstruction of the right nasal passageway, and 20 to 35 
percent obstruction of the left nasal passageway, due to 
narrowness of the passageway.  Based upon the veteran's 
description of his surgery and the physical examination, the 
examiner determined that the 1975 surgery was a septoplasty, 
presumably with rhinoplasty or open reduction of a nasal 
fracture.  Based upon a review of the claims file and the 
examination, the veteran was diagnosed with allergic or 
vasomotor rhinitis, that was aggravated on a temporary basis 
during his period of service in the Persian Gulf.

There is no evidence of any sinus trouble prior to the 
veteran's entry into active service.  Because the veteran is 
competent to report the incurrence of sinus trouble during 
service, his service records reflect a history of 
hospitalization for treatment of the sinuses in 1975, and the 
August 2007 examination revealed post-surgical changes and a 
current diagnosis of vasomotor or allergic rhinitis, for 
which the veteran also received treatment in the Persian 
Gulf, the Board finds, giving the veteran the benefit of the 
doubt, that service connection for sinus problems (allergic 
or vasomotor rhinitis) is warranted.  The evidence tends to 
show that the veteran incurred a sinus disorder during his 
service, and the Board finds that service connection is 
warranted.  38 U.S.C.A. § 5107(b); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Right Wrist

The veteran contends that he developed problems with his 
right wrist as a result of an undiagnosed illness incurred 
during his service in the Persian Gulf.

VA treatment records show that the veteran was diagnosed with 
right median ulnar neuropathy in October 1994.  Because the 
veteran's complaints of right wrist pain are attributed to a 
known diagnosis of right median ulnar neuropathy, entitlement 
to service connection under the provisions of 38 C.F.R. § 
3.317 is not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  The Board thus turns to the merits of the veteran's 
claim on a direct basis.

While records dated in October 1994 show that the veteran was 
diagnosed with right median ulnar neuropathy, records dated 
after October 1994 do not demonstrate complaints or treatment 
associated with the right wrist.  On VA examination in August 
2007, the veteran, when questioned as to his right wrist 
disability, responded that he no longer had trouble with the 
neuropathy.  He stated that he did not currently experience 
any tingling, numbness, pain, or flare-ups.  Physical 
examination revealed no current problems with the right 
wrist.  No disability of the right wrist was diagnosed.  As 
the veteran's right median ulnar neuropathy has apparently 
resolved, the Board finds no competent medical evidence of a 
current disorder.  As such, the Board finds service 
connection is not warranted because no current disability is 
shown.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the veteran's assertions that he has 
a right wrist disability related to his service, including 
related to an undiagnosed illness as a result of his service.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2001, March 
2002, July 2002, June 2004, and March 2006; rating decisions 
in August 1993, February 1994, and May 1995; a statement of 
the case in February 1994; and supplemental statements of the 
case in May 1995 and June 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Additionally, at the time of 
the prior final denial of the claim for service connection 
for an acquired psychiatric disorder in April 1998, VA 
informed the veteran that his claim was denied because he had 
failed to submit evidence that demonstrated a causal 
relationship between his psychiatric disorder and his period 
of service.  This communication, in addition to the above 
correspondence, satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The claim for service connection for a psychiatric disorder 
is reopened.  To that extent only, the appeal is allowed.

The claim for service connection for sinus problems is 
reopened.  To that extent only, the appeal is allowed.

Service connection for a sinus disability is granted.

Service connection for a right wrist disability is denied.


REMAND

Although the Board regrets the additional delay, additional 
development is needed prior to further disposition of the 
issues of entitlement to service connection for a psychiatric 
disorder, gastrointestinal disability, respiratory disorder, 
pain and swelling of the joints, headaches, a skin disorder, 
a disability manifested by difficulty swallowing, 
hemorrhoids, and multiple chemical sensitivities, each to 
include as due to an undiagnosed illness, and entitlement to 
service connection for a left hip disability.

First, with regard to the claims of entitlement to service 
connection for a skin disorder and multiple chemical 
sensitivities, private treatment records remain outstanding.  
The record reflects that in approximately February 1993 the 
veteran began treatment for a disorder diagnosed as multiple 
chemical sensitivities, to include those that affected the 
skin, at the Ear, Nose, and Throat Associates of Gadsden, 
Alabama.  The full records associated with that treatment 
have not yet been associated with the claims file.  As those 
records have not yet been requested, and because VA is on 
notice that there are additional records that may be 
applicable to the veteran's claims, those records should be 
obtained.  

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  With respect to 
the veteran's left hip disability, the record reflects that 
the veteran sustained a fracture of the left hip prior to his 
entry into active service in October 1974.  The record also 
reflects that he injured his left hip on several occasions 
thereafter, including in November 2003, as a result of a 
motor vehicle accident.  The veteran contends that his left 
hip was aggravated by his active service, rendering him more 
susceptible to subsequent injury.  Specifically, the veteran 
cites the heavy packs he was required to carry while serving 
in the Persian Gulf as the aggravating factor.  The veteran 
was afforded a VA examination of his hip in August 2007.  The 
examiner did not, however, opine as to whether the veteran's 
left hip was aggravated or permanently worsened as a result 
of his active service.  Accordingly, a remand for an 
additional examination and opinion is necessary.

For similar reasons, the Board finds that a remand for an 
opinion regarding whether the veteran's psychiatric disorder 
was aggravated by his active service is necessary.  The 
veteran contends that he was initially treated for 
psychiatric problems including depression and suicidal 
ideations during his first period of active service.  The 
vast majority of the veteran's service records associated 
with that period of service have been determined to have been 
damaged beyond repair.  Post-service treatment records, 
however, demonstrate that the veteran was treated for a 
"situational reaction"  in February 1977, shortly after his 
separation from service in December 1976.  Subsequent records 
demonstrate that the veteran continued to receive periodic 
treatment for psychiatric complaints, including in April 
1990, prior to the veteran's entry into his second period of 
active service.  Treatment records dated after the veteran's 
separation from his second period of active service show that 
he has received treatment for post-traumatic stress disorder, 
depressive disorder, anxiety, sleeplessness, and memory 
impairment.  Because the veteran has not yet been afforded a 
VA examination with respect to this claim, the Board finds 
that a remand for an examination and opinion is necessary in 
order to fairly address the merits of his claim.

The Board also finds that an additional VA examination is 
required prior to further disposition of the claims for a 
psychiatric disorder, gastrointestinal disability, 
respiratory disorder, pain and swelling of the joints, 
headaches, a skin disorder, a disability manifested by 
difficulty swallowing, hemorrhoids, and multiple chemical 
sensitivities, each to include as due to an undiagnosed 
illness.  While the veteran was afforded a VA examination in 
August 2007 that included Gulf War examination protocols, 
that examination was inadequate in that the examiner did not 
provide etiological opinions for the veteran's various 
claimed disabilities.  Thus, a remand for an additional 
examination and opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records dated since 
February 1993 from Andrew M. Brown, 
M.D., at the Ear, Nose, and Throat 
Associates of Gadsden, Alabama.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  Schedule the veteran for a VA orthopedic 
examination for the purpose of obtaining an opinion 
as to whether the veteran's pre-existing left hip 
disability was aggravated or permanently worsened 
as a result of his service.  In this regard, the 
examiner should specifically consider service 
medical records demonstrating treatment for left 
hip pain.  The claims file must be made available 
to and be reviewed by the examiner in conjunction 
with the examination.  The examiner must indicate 
in the examination report that the claims file was 
reviewed.  The rationale for all opinions must be 
provided.  The examiner should provide opinions as 
to the following:

Is it as likely as not (50 percent 
probability or greater) that the 
pre-existing residuals of a left hip 
fracture were aggravated or 
permanently worsened as a result of 
the veteran's service?  In answering 
this question, the examiner should 
specifically comment as to whether 
any treatment or notations regarding 
the left hip in service may be 
considered a permanent worsening of 
a pre-existing condition, or whether 
this treatment was for a temporary 
exacerbation or natural progression 
of the left hip disability.  The 
examiner should also discuss the 
several hip injuries the veteran 
sustained outside of his active 
service, and address whether the 
veteran's active service rendered 
him more susceptible to those 
injuries.

3.  Schedule the veteran for a VA psychiatric 
examination for the purpose of obtaining an opinion 
as to whether the veteran has a current psychiatric 
disorder related to his active service.  The claims 
file must be made available to and be reviewed by 
the examiner in conjunction with the examination.  
The examiner must indicate in the examination 
report that the claims file was reviewed.  The 
rationale for all opinions must be provided.  The 
examiner should provide opinions as to the 
following:

a.  Did the veteran had a pre-
existing psychiatric disorder prior 
to his entry into either period of 
active service?

b.  If it is determined that the 
veteran had a psychiatric disorder 
prior to his entry into active 
service, is it as likely as not (a 
50 percent probability or greater) 
that the pre-existing disorder was 
aggravated or permanently worsened 
as a result of the veteran's 
service?  

c.  If no psychiatric disorder 
preexisted the veteran's entry to 
service, was any current psychiatric 
disorder incurred during the 
veteran's service or proximately due 
to or the result of a disease or 
injury incurred during his service?

4.  Schedule the veteran for a Gulf War 
examination with an examiner other than 
the one who conducted the August 2007 
examination with regard to his claims for 
service connection for psychiatric 
disorder, gastrointestinal disability, 
respiratory disorder, pain and swelling 
of the joints, headaches, a skin 
disorder, a disability manifested by 
difficulty swallowing, hemorrhoids, and 
multiple chemical sensitivities.  The 
claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner must state that the claims file 
was reviewed in the report provided.  A 
complete rationale for all conclusions 
and opinions must be provided.  Current 
VA Gulf War Examination Guidelines must 
be followed.  All indicated tests should 
be performed, and all findings reported 
in detail.  The examiner should provide 
opinions as to the following:

a.  State whether or not the veteran 
has a psychiatric disorder, 
including symptoms of depression, 
anxiety, sleeplessness, and memory 
problems, due to an undiagnosed 
illness, or whether those symptoms 
can be attributed to any known 
medical causation.  If any claimed 
disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.

b.  State whether or not the veteran 
has any gastrointestinal symptoms or 
disorders, including 
gastroesophageal reflux disease, a 
hiatal hernia, or diarrhea, that are 
due to an undiagnosed illness, or 
whether those symptoms can be 
attributed to any known medical 
causation.  State whether a 
diagnosis of irritable bowel 
syndrome is warranted.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not that the condition was incurred 
during military service.  In this 
regard, the examiner should 
specifically consider the veteran's 
testimony regarding having begun 
treating his symptoms of 
gastroesophageal reflux disease 
while stationed in the Persian Gulf.  
Additionally, if the veteran is 
diagnosed with any known clinical 
diagnoses, the examiner must provide 
the approximate date of onset, to 
include whether it is as likely as 
not that peptic ulcer disease 
manifested within a year of the 
veteran's separation from active 
service.

c.  State whether or not the veteran 
has any respiratory disorders, or 
disorders that result in difficulty 
breathing, due to an undiagnosed 
illness, or whether those symptoms 
can be attributed to any known 
medical causation.  If any claimed 
disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.  
In this regard, the examiner should 
specifically consider the veteran's 
testimony regarding having 
experienced difficulty breathing as 
a result of his throat closing up 
while stationed in the Persian Gulf.  

d.  State whether or not the veteran 
has diffuse pain and swelling of the 
joints due to an undiagnosed 
illness, or whether those symptoms 
can be attributed to any known 
medical causation.  If any claimed 
disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.  
In this regard, the examiner should 
specifically consider the records of 
treatment pertaining to shoulder and 
knee disabilities.  

e.  State whether or not the veteran 
has headaches due to an undiagnosed 
illness, or whether his headaches 
can be attributed to any known 
medical causation.  If any claimed 
disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.  
The examiner should specifically 
consider the veteran's testimony 
regarding having experienced 
headaches as a result of exposure to 
environmental toxins while stationed 
in the Persian Gulf.  

f.  State whether or not the veteran 
has a skin disorder or skin rashes 
due to an undiagnosed illness, or 
whether his skin problems can be 
attributed to any known medical 
causation.  If any claimed disorder 
is determined to be attributable to 
a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
condition was incurred during 
military service.  The examiner 
should specifically consider the 
veteran's testimony regarding having 
experienced skin problems as a 
result of exposure to environmental 
toxins while stationed in the 
Persian Gulf.  

g.  State whether or not the veteran 
has difficulty swallowing, or any 
disorders that result in difficulty 
swallowing, due to an undiagnosed 
illness, or whether his complaints 
of difficulty swallowing can be 
attributed to any known medical 
causation.  If any claimed disorder 
is determined to be attributable to 
a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
condition was incurred during 
military service.  

h.  State whether or not the veteran 
has a hemorrhoid disorder due to an 
undiagnosed illness, or whether his 
complaints of intermittent 
hemorrhoids can be attributed to any 
known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.  
In this regard, the examiner should 
specifically consider the veteran's 
testimony regarding having self-
treated his hemorrhoids while 
stationed in the Persian Gulf.  

i.  State whether or not the veteran 
has sensitivity to multiple 
chemicals due to an undiagnosed 
illness, or whether his complaints 
of chemical sensitivity can be 
attributed to any known medical 
causation.  If any claimed disorder 
is determined to be attributable to 
a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
condition was incurred during 
military service.  

5.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


